Per Curiam :
The order denying the application of Henry C. Henderson to intervene as a party defendant in this proceeding was properly made. "Without passing upon the question of the power of the court to permit a party to intervene in such a proceeding as this, we think its discretion was properly exercised in this case. Hr. Henderson, as the present occupant of the premises, if he is entitled to be supplied with water by the relators, has a complete remedy to which he may resort, and this proceeding, which is one exclusively between the relators and a city official respecting a duty of the latter under a particular state of facts, can in no way affect or impair Hr. Henderson’s right either at law or in equity.
The order appealed from must be affirmed, with ten dollars costs and disbursements.
Present — Van Brunt, P. J., Rumsey, Patterson, Ingraham: and Hatch, JJ".
Order affirmed, with ten dollars costs and disbursements.